internal_revenue_service number release date index number ---------------------- ---------------------------------------------------------- ------------------------------------------------------------ ---------------- ------------------------------------ ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to cc corp plr-132672-06 date date --------------- ----------------------- --------------------------------------------------------------- legend legend operating company ----------------------------------------------------------- new parent ----------------------------------------------------------- mergeco ksop -------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- ------------------------------------------ a b c stock d stock date e f dollar_figureg ------------------------------ ------------------------------ --------------- --------------- -------------- -- -- plr-132672-06 h i j k state l m dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures t u -------------- -------------- ------------ ------------ ------------- --- --------- --------- -------------- -------------- ---------------- ---------------- ---------------------------------------------------------- -------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------- --------------------------- ------------------------------------------------------------------------------------------------------------ ---------------------------------------------------------------------------- ----------------------------------------------------- ------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------------------- -------------------------------------- v w x y z -------------------------------------------------- plr-132672-06 aa bb dear ------------ this letter responds to your request for rulings as to the federal_income_tax consequences of a proposed transaction the information submitted is summarized below -------------- summary of facts operating company is a large u s t company almost all of the operating company’s stock is held by bb former employees and a ksop the ksop holds approximately a of the operating company stock operating company currently has b classes of stock c stock and d stock sometimes referred to collectively as operating company common_stock operating company is a date e fiscal_year taxpayer new parent is an inactive_subsidiary that will become the parent holding_company in the transaction described below to date new parent has not conducted any activities other than those incident to its formation and the preparation of the merger agreement and the documents to be filed with the securities exchange commission with respect to the initial_public_offering ipo described below mergeco will be formed by new parent for purposes of the restructuring described below the ipo proposed transactions the stock of operating company does not trade on any national exchange u v operating company has the right to repurchase shares held by employees when their employment with operating company terminates although operating company has not been obligated to repurchase shares in its y or when employees leave the company it has historically elected to do so in recent years the amount_paid by operating company to repurchase shares has increased dramatically due to the retirement of many longtime employees over the past f years operating company has paid more than dollar_figureg in cash to repurchase employee shares if the capital structure of operating company is not changed operating company’s repurchase of employee shares could be expected to represent a plr-132672-06 substantial use of cash in future years that could otherwise be used to grow operating company’s business the board_of directors of operating company determined that creating a public market for its stock through the sale of a h to i interest to public investors would be the most efficient way to achieve its strategic objectives while maintaining the culture and values of a company w the board determined that such an ipo would be undertaken in combination with a restructuring as described below pursuant to which a new company new parent would be established as the holding_company of the operating company a public market for operating company’s stock would provide shareholders with liquidity x and create the opportunity for new parent to use its stock in future acquisitions the stock issued in the ipo is expected to constitute between h and i of the value of new parent however the stock issued in the ipo is only expected to represent between j and k of the voting rights of all of new parent stock new parent does not intend to issue any nonvoting_stock operating company and its advisors view an ipo as the only practical means available to the companies to create a public market for its stock after completion of the ipo new parent may also adopt a general stock repurchase program to purchase shares from the open market although there has been no decision to do so the restructuring to facilitate the ipo operating company plans to engage in a restructuring through which the operating company forms a parent holding_company new parent and operating company’s current stockholders become stockholders of new parent operating company and new parent expect to complete the restructuring immediately prior to the ipo in order to establish the holding_company structure in an efficient manner the restructuring the restructuring will be accomplished as follows i new parent was formed under state l law as a wholly-owned subsidiary of operating company ii new parent formed a new wholly-owned subsidiary mergeco under state l law iii mergeco will merge into operating company in a reverse subsidiary merger under state l law with operating company surviving iv in the merger each outstanding share of operating company c stock will be converted into the right to receive b shares of new parent preferred_stock and each outstanding share of operating company d stock will be converted plr-132672-06 into the right to receive m shares of new parent preferred_stock common_stock of new parent will be offered to the public in connection with the initial_public_offering the dividend operating company has historically been very profitable and its annual net_cash_flow from operations has been substantial however because operating company has elected to accumulate cash to support its y operating company has never paid a dividend on its stock upon successful completion of the ipo operating company will no longer need to provide liquidity to its stockholders the y will be eliminated and operating company will not have any right to repurchase shares of departing employees as a result operating company will no longer need a large part of its accumulated cash reserve accordingly operating company plans to declare a dividend the dividend of between dollar_figuren to dollar_figureo per share of c stock or dollar_figurep to dollar_figureq in the aggregate the dividend will be primarily funded out of operating company’s excess cash reserve which is dollar_figurer if the aggregate amount of the dividend is more than dollar_figurer operating company must borrow an amount up to dollar_figures to fund the portion of the dividend that exceeds the amount of its available cash reserve the size of the dividend was primarily determined based upon the existing cash on hand at the operating company in excess of the amount that management considered necessary to fund operations the anticipated internal growth and acquisitions the need to maintain existing credit ratings on its notes and achieve an optimum estimated cost of capital the dividend will be declared by operating company in accordance with state l law before the restructuring and the ipo and will be payable to operating company’s stockholders of record on such dividend declaration date although payment of the dividend will be contingent upon the successful completion of the ipo once the dividend is declared the dividend will become a right of operating company’s stockholders against operating company and a corresponding obligation of the operating company the restructuring will not change the rights of operating company stockholders or operating company’s obligation with regard to the dividend new parent will not provide any of the funds used to pay the dividend and does not intend to reimburse operating company for the payment of the dividend representations the taxpayer has made the following representations with respect to the proposed transactions plr-132672-06 sec_351 representations a no stock_or_securities will be issued for services rendered to or for the benefit of new parent in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of new parent that is not evidenced by a security or for interest on indebtedness of new parent accrued on or after the beginning of the holding_period of the stockholders of operating company collectively the transferors for the debt b the transfer is not the result of the solicitation by a promoter broker or investment house c the transferors will not retain any rights in the property transferred to new parent d the adjusted_basis and the fair_market_value of the assets transferred by the transferors to new parent will in each instance equal or exceed the sum of any liabilities assumed within the meaning of sec_357 by new parent e any liabilities of the transferors being assumed within the meaning of sec_357 by new parent were incurred in the ordinary course of business and are associated with the assets being transferred f there is no indebtedness between new parent and the transferors and there will be no indebtedness created in favor of the transferors as a result of the transaction g the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined h all exchanges will occur on approximately the same date i except in connection with the repurchases from a 401_k_plan of its subsidiary z and pursuant to any general stock repurchase program to purchase shares from the open market that new parent may adopt there is no plan or intention on the part of new parent to redeem or otherwise reacquire any stock or indebtedness issued in the proposed transaction j the transferors will be in control of new parent within the meaning of sec_368 after taking into account the following any issuance of additional shares of new parent stock any issuance of stock for services the exercise of any new parent stock_rights warrants or subscriptions and the sale exchange transfer by gift or other_disposition of any stock of new parent to be received in the exchange k each transferor will receive stock securities or other_property having a fair_market_value approximately equal to the fair_market_value of the property transferred to new parent or for services rendered or to be rendered for the benefit of new parent plr-132672-06 l new parent will remain in existence and retain and use the property transferred to it in a trade_or_business m there is no plan or intention by new parent to dispose_of the transferred property other than in the normal course of business operations n each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction it is not anticipated that the stockholders of operating company will have any expenses in connection with the proposed transaction o new parent will not be an investment_company within the meaning of sec_351 and sec_1_351-1 p the transferors are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor q new parent will not be a personal_service_corporation within the meaning of sec_269a b reorganization representations a the fair_market_value of the new parent preferred_stock received by each operating company stockholder who participates in the proposed transaction will be approximately equal to the fair_market_value of operating company common_stock surrendered by that stockholder in the proposed transaction b operating company does not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person can acquire stock in operating company that if exercised or converted will affect new parent's acquisition or retention of control within the meaning of sec_368 of operating company c except for certain share repurchases from a retirement_plan of the operating company and z during the first year after the ipo and any repurchases made pursuant to any stock repurchase program of new parent there is no plan or intention for new parent or any person related as defined in sec_1_368-1 to new parent to acquire directly or indirectly any new parent stock issued in the proposed transaction as described above after completion of the ipo new parent may wish to adopt a general stock repurchase program any stock repurchases by new parent pursuant to such a general stock repurchase program will be made on the open market as described in revrul_99_58 1999_2_cb_701 further except for payments by the operating company to dissenters who perfect their appraisal rights during the five-year period ending on the date of the proposed transaction i neither new parent nor mergeco will have acquired directly or indirectly any plr-132672-06 stock of operating company with consideration other than new parent stock ii neither new parent nor any person related as defined in treas sec_1 e to new parent will have acquired in connection with the restructuring directly or indirectly any stock of operating company with consideration other than new parent stock and iii except for the dividend no distributions will have been made on operating company stock either directly or indirectly other than ordinary regular dividend distributions during the five year period ending on the date of the proposed transaction operating company and certain persons other than new parent and mergeco related as defined in sec_1_368-1 to operating company will have repurchased directly or indirectly stock of operating company with consideration other than new parent stock all such repurchases have been or will have been consistent with the historic practices of operating company and its subsidiaries such as aa purchases from employees whose employment is terminated and purchases from operating company qualified_plans d new parent has no plan or intention to liquidate or merge operating company with and into another corporation to sell or otherwise dispose_of the stock of operating company or to cause operating company to sell or otherwise dispose_of any of its assets except for transfers made in the ordinary course of business or transfers of assets to a corporation controlled by operating company or distributions of cash made to new parent in connection with cash management of the operating company by new parent e neither new parent nor any affiliate of new parent owns stock in operating company neither has new parent nor any affiliate of new parent owned operating company stock during the five years preceding the proposed transaction f operating company has no plan or intention to issue additional shares of stock that would result in new parent losing control within the meaning of sec_368 of operating company g except for the z and pursuant to any general stock repurchase program to purchase shares from the open market that new parent may adopt there is no plan or intention on the part of new parent to reacquire any of its stock issued in the proposed transaction h new parent and operating company will each pay their own expenses_incurred in connection with the proposed transaction it is not anticipated that the stockholders of operating company will have any expenses in connection with the proposed transaction i new parent will acquire the operating company common_stock solely in exchange for new parent voting_stock for this representation operating company common_stock redeemed for cash or other_property furnished by plr-132672-06 new parent or mergeco is considered acquired by new parent further except for i new parent becoming secondarily liable on certain long-term notes of the operating company issued to unrelated investors the operating company’s multi-year credit facilities and any debt incurred by the operating company to fund the dividend through in each case a guarantee of such debt and ii the conversion of the operating company’s common_stock into new parent preferred_stock issuable upon the exercise of outstanding_stock options under the operating company’s nonqualified_stock_option plans no liabilities of the operating company or its stockholders will be assumed by new parent nor will any of the operating company stock acquired by new parent be subject_to any liabilities j operating company will pay its dissenting stockholders the value of their stock out of its own funds no funds will be supplied for that purpose directly or indirectly by new parent nor will new parent directly or indirectly reimburse operating company for any payments to dissenters k following the proposed transaction operating company will continue its historic_business or use a significant portion of its historic_business_assets in a business l no two parties to the proposed transaction will be investment companies as defined in sec_368 and iv m at the time of the proposed transaction the fair_market_value of the assets of operating company exceeded the sum of its liabilities plus the liabilities if any to which the assets were subject dividend representations a the special dividend will be declared by operating company in accordance with state l law with a dividend record_date that occurs before the consummation of the restructuring and the ipo and will be payable to operating company’s stockholders of record on such dividend record_date b although the dividend will be contingent upon the successful completion of the ipo once the dividend is declared the dividend will become an obligation of operating company c although new parent may transfer cash or assets to the operating company after the time that the dividend is paid in connection with the cash management of the companies new parent will not provide any of the funds used to pay the dividend and has no plan or intent to reimburse the operating company for the payment of the dividend new parent does not intend to transfer any cash or other assets to the operating company on or before the date that the dividend is paid plr-132672-06 d depending upon the size of the dividend that is declared the operating company may borrow a portion of the funds that will be used to pay the dividend from a third-party creditor although it is anticipated that new parent will provide a guaranty of such debt and therefore have secondary liability for such debt the operating company and new parent expect that all payments on such debt will be made by the operating company and that it is unlikely that new parent will make any of the payments on such debt e based on the projections set forth in operating company’s strategic plan for the three fiscal years ending date e and operating company has concluded that its accumulated cash reserve plus anticipated additional funds to be obtained through loans undertaken for these purposes is more than adequate to support the dividend any payments to dissenters and any identified business and asset acquisitions as well as operating company’s operational needs for the foreseeable future rulings based solely on the information submitted and on the representations set forth above we rule as follows for federal_income_tax purposes the formation of mergeco and its merger with and into operating company will be disregarded and the effect of the transaction will be viewed as an acquisition by new parent of the stock of operating company solely in exchange for shares of new parent preferred_stock revrul_67_448 1967_2_cb_144 the acquisition by new parent of all of the outstanding_stock of operating company solely in exchange for new parent preferred_stock as described above will be a reorganization within the meaning of sec_368 of the internal_revenue_code new parent and operating company will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to the operating company shareholders on the exchange of their operating company stock solely for new parent preferred_stock as described above sec_354 provided that the exchanging shareholders of operating company own not less than percent of the new parent preferred_stock the transfer by the exchanging shareholders of operating company of their stock in operating company solely in exchange for new parent preferred_stock will constitute an exchange within the meaning of sec_351 of the code no gain_or_loss will be recognized to new parent upon the receipt of the stock of operating company solely in exchange for new parent preferred_stock as described above sec_1032 plr-132672-06 the basis of the new parent preferred_stock to be received by operating company shareholders in the transactions described above will be the same as the basis of the operating company stock surrendered in exchange therefor sec_358 the holding_period of the new parent preferred_stock to be received by operating company shareholders will include the period during which operating company stock surrendered by that shareholder was held provided that operating company stock surrendered was held as a capital_asset on the date of the exchange sec_1223 the restructuring will qualify as a group structure change sec_1_1502-33 the basis of operating company stock to be received by new parent immediately after the group structure change will be the same as the operating company’s net asset basis as determined under sec_1_1502-31 subject_to the adjustments described in sec_1 d sec_1_1502-31 for purposes of sec_1_1502-31 the dividend is treated as a liability of operating company therefore new parent’s basis in operating company stock will be reduced by the declared amount of the dividend whether deductible or not if the declared amount is more or less than the actual amount distributed appropriate adjustments will be required to be made if the dividend is paid_by operating company to its shareholders at the time and in the manner described in the facts and representations section of this letter it will be treated as a distribution to which sec_301 applies caveat except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved regarding the taxable_year in which the transaction is consummated plr-132672-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _debra l carlisle__________________ debra l carlisle chief branch office of associate chief_counsel corporate cc
